Judgment in favor of plaintiff Dora G. McCarthy for the sum of $400 reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, on the ground that the verdict is inadequate, unless within five days from the entry of the order herein defendant stipulate that the verdict be increased to $1,000 and that judgment, with costs, be entered thereon. If defendant so stipulate, the judgment so increased is unanimously affirmed, with costs of the appeal to appellant. Judgment in favor of plaintiff Daniel F. McCarthy for the sum of $125 unanimously affirmed, without costs. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.